UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 000-30062 CAPITAL BANK CORPORATION (Exact name of registrant as specified in its charter) 333 Fayetteville Street, Suite 700 Raleigh, North Carolina 27601 Telephone: (919) 645-6400 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, no par value per share (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) x Rule 12g-4(a)(2) ¨ Rule 12h-3(b)(1)(i) x Rule 12h-3(b)(1)(ii) ¨ Rule 15d-6 ¨ Approximate number of holders of record as of the certification or notice date: 0 Effective September 24, 2012, Capital Bank Corporation merged with and into Capital Bank Financial Corp., with Capital Bank Financial Corp. surviving the merger as the surviving corporation. Pursuant to the requirements of the Securities Exchange Act of 1934, Capital Bank Financial Corp. (as successor to Capital Bank Corporation) has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Capital Bank Financial Corp., as successor to Capital Bank Corporation Date: October 4, 2012 By: /s/ Christopher G. Marshall Name: Christopher G. Marshall Title: Chief Financial Officer Instruction: This form is required by Rules 12g-4, 12h-3 and 15d-6 of the General Rules and Regulations under the Securities Exchange Act of 1934. The registrant shall file with the Commission three copies of Form 15, one of which shall be manually signed. It may be signed by an officer of the registrant, by counsel or by any other duly authorized person. The name and title of the person signing the form shall be typed or printed under the signature.
